Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s submission filed on 12/19/2019 is duly acknowledged.
	Claims 1-16 (original) have been canceled by applicant’s current amendment to claims.
	Claims 17-31 have been newly presented for examination, and are currently pending in this application.
Claims 17-31 directed to “A method for the biotechnological production of carboxylic acids”, have been examined on their merits 
Priority
	This 371 national stage application claims priority from an European application PCT/EP2017/065589 filed on 06/23/2017.
Claim Objections
1.	Claim 17 (as recited) is objected to because of the following informalities: claim 17 recites the term “odor filamentous fungi” in line 5, which should be amended to “order filamentous fungi” (taken as a typographical and/or translation error). 
2.	Claims 17-31 (as recited) are objected to because of the following informalities: Claims in general recite “characterized in that”, which should be amended to recite as a “wherein” clause for clarity purposes, if that is what is intended by applicants. For instance, in claim 18 applicants may recite “The method according to Claim 17, wherein the strain Yarrowia lipolytica H181 (DSM 7806) is used as the microorganisms”. 
yarrowia lipolytica” or “yarrowia lipolytica H181 (DSM 7806)”, which should be amended to recite “Yarrowia lipolytica” or “Yarrowia lipolytica H181 (DSM 7806)” (i.e. Capitalizing the first letter of the genus recited in order to conform to the biological naming standards normally used in literature).  Appropriate correction is required.
It is noted that instant specification of record (see for instance, page 2, 5th paragraph; page 3, 4th paragraph, etc.) also has this informality in the biological name of the yeast strain used for the claimed process. The entire disclosure should be reviewed and corrected for properly reciting the biological names of microorganisms (such as “Yarrowia lipolytica”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 17-31 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 as currently presented recites the “characterized in that as micro-organisms strains of the yeast type yarrowia lipolytica, yeasts of the genuses candida oder filamentous fungi are used”.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language (i.e. “yeast type Yarrowia lipolytica”) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims, even though other “genuses candida oder filamentous fungi” are/may be “used” in the process as claimed. It is also not clear as to what exactly is meant (or encompassed) by the recitation of  “order filamentous fungi” as no such “order” in classification exists for yeast of genus “Candida”. Although, they all may be filamentous fungi, among many others. The specific yeast type, Yarrowia lipolytica is classified in the division/phylum Ascomycota, the class Saccharomycetes, and the order Saccharomycetales. The recitation of claim 17, as currently presented, is therefore confusing, and needs to be clarified appropriately.  Since, none of the dependent claims 19-31 clarify this point, they are also rejected as being indefinite for the same reasons as discussed above.  Appropriate correction is required.  
It is to be noted that although instant claim 18 requires the “use” of a specific strain of “Yarrowia lipolytica H181 (DSM 7806)”, it is unclear if that is in addition to other “yeasts of the genuses candida oder filamentous fungi”, or it is the sole yeast strain that is being used in the process as claimed. Appropriate explanation/correction is required.
Similarly, claim 19 recites the broad recitation in the form of limitations   “characterized in that the carboxylic acids to be produced are aconitic, malic, succinic, citric, fumaric, isocitric, a-ketoglutaric, oxaloacetic and pyruvic and/or itaconic acid”, and the claim also recites “preferably citric acid”, which is the narrower statement of the limitations.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by preferably citric acid”) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims, even though other carboxylic acids are also recited in the claim. The metes and bounds of the claimed invention is not properly defined. Appropriate correction (or deletion) is required.
Similar situations is presented in each of the claims 20-22, 24 and 26-30 as currently recited. Claimed invention is indefinite as it is not clear if the ranges/limitations presented after “preferably” are in fact required, or they are simply exemplary in nature.  
Applicants are advised to amend entire set of claims appropriately in order to clarify the invention.
B.	Claim 22, 25 and 30 recite certain limitations in parenthesis. For instance claim 22 recites limitations “characterized in that as carbon-rich compounds (carbon source)”, which renders the claimed invention unclear as it is not clear if the limitation in parenthesis is actually required by the invention, or it is just an example (metes and bounds of the claimed process are not properly defined). Similar situation arises with limitation “n-alkanes (n-paraffin)” in claim 22.  Appropriate correction (or deletion) is required.  Claims 25 and 30 also recite certain limitations in parenthesis. They are also rejected as being indefinite for the same reasons, and appropriate correction is required.
C.	Claim 24 recites the limitations “reaction vessels that are stirrer reactors, airlift reactors, bubble columns or waste water reactors such as aeration tanks or sequencing batch reactors”, wherein the use of term “such as” renders the claimed process indefinite. It is unclear if the limitations recited after said terms are required by the claimed process or they are just recited as examples. Metes and bounds of the claimed process is not deemed to be properly defined. Appropriate correction is required.
Claim Rejections - 35 USC § 112 – Biological Deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 18 (as presented) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ a biological material, in the form of a specific yeast strain “Yarrowia lipolytica H181 (DSM 7806)” for the process as claimed. Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the biological material is not so obtainable or available, the requirements of 35 U.S.C. §112 may be satisfied by a deposit of the biological material. The specification does not disclose a repeatable process to obtain the biological material and it is not apparent if the biological material is readily available to the public.
It is noted that applicant has deposited the biological material “Yarrowia lipolytica H181 (DSM 7806)” (instant specification, page 3, 4th paragraph), but there is no indication in the specification if the biological material was deposited under Budapest treaty, and if said biological material is freely available to the public (i.e. public availability) upon grant of the patent. If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological material (in the instant case, “Yarrowia lipolytica H181 (DSM 7806)”) has been deposited under the Budapest Treaty and that the biological material will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
(e) the deposit will be replaced if it should ever become inviable. 
Applicant’s attention is directed to M.P.E.P. § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. §1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the .
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

1.	Claim 17-31 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Aurich et al (DE 10 2004 028 179 B4 cited as FOR ref. [N]; English Machine translation attached as NPL ref. [U] herewith) taken with Sarris et al (2017; NPL ref. cited by applicants in IDS dated 12/19/2019).
Claim 17 (as presented) is directed to “A method for the biotechnological production of carboxylic acids, in which micro-organisms are used that are cultured under unsterile conditions in a culture medium containing waste water, which contains carbon-rich compounds and/or to which carbon-rich compounds are added, characterized in that as micro-organisms strains of the yeast type yarrowia lipolytica, yeasts of the genuses candida oder filamentous fungi are used.” (see also claim objections and 112-b rejections, as discussed above).
See also limitations of dependent claims 18-31, as currently presented by applicants.
Claims have been interpreted for the process employing yeast species Yarrowia lipolytica as microorganisms used in production of carboxylic acids.
Aurich et al (2006; citations per English translation document attached) disclose a biotechnological process for preparation of di- and tri-carboxylic acids (such as citric acid, isocitric acid, 2-oxoglutaric acid, aconitic acid and/or itaconic acid) using a yeast strain of Yarrowia lipolytica H181 (DSM 7806) under aerobic submerged culture conditions in a nutrient medium comprising carbon source such as biodiesel and triglycerides from waste products (that comprise esters of saturated and unsaturated monocarboxylic acids) derived from sources such as rapseed oil, soybean oil, sunflower oil, palm oil and/or tallow (see Aurich et al, entire claim set, temperature in the range of 20 to 38 degree C, at a pH in the range of 3.0 to 6.5; and wherein the added carbon source in the medium is present at a concentration of 20 to 175 g/L (i.e. 2 to 17.5 wt % of the culture medium). Aurich et al also disclose that the fermentation process can employ known and conventional synthetic or semi-synthetic nutrient media using fermentation reactor vessel for cultivation by either fed-batch or semi-continuous and/or continuous process (see Description section), wherein nitrogen limitation is used as a trigger (between 10 and 24 hours of cultivation) for increased synthesis of carboxylic acids during next 90 to 250 hours of fermentation under shaker flask, or fermentation reactor cultivation process, wherein the process uses cheap carbon source materials, does not require immobilization of microorganisms to any substrate, and the provides higher recovery of 1.5 g citric acid per g substrate using fatty acid alkyl esters as carbon source (see also Examples 1, 3 and 4, for instance); wherein the dissolved oxygen concentration is in the range of 10 to 90% of air saturation, and is set at 40% in the demonstrated example (see Example 4, for instance); and wherein the pH of the nutrient medium is neutralized and/or adjusted using suitable amount of sodium hydroxide (NaOH; see Example 4, for instance).  
However, a process for production of carboxylic acids using Yarrowia lipolytica that is performed under unsterile (non-sterile or non-aseptic) fermentation conditions (instant claims 17 and 23), has not been specifically disclosed and/or exemplified by Aurich et al, as discussed above.
Sarris et al (2017), while teaching production of added-value metabolites (such as citric acid; see title and Abstract on page 695) by Yarrowia lipolytica (strain Y. lipolytica ACA-YC5033) growing in olive mill wastewater (OMWs, now considered as a fermentation feedstock; see Introduction on page 695, right column)-based media under aseptic and non-aseptic culture conditions, disclose the fact that when a non-aseptic fermentation trial was performed and compared with the aseptic fermentation process for production of citric acid using said strain, the results revealed “no significant differences”, and therefore they conclude that Y. lipolytica can be considered as “a satisfactory candidate for simultaneous OMWs bioremediation and the production of added-value compounds (including carboxylic acids such as citric acid, biomass and single cell oils, etc.) useful for the food industry” (see Abstract). Sarris et al conclude that “Y. lipolytica can be considered as a promising microbial cell factory amenable to produce citric acid and lipid-containing biomass and to simultaneously detoxify OMW-based media, potentially under non-aseptic conditions” (see page 706, section “Practical application”, for instance).
Thus, given the disclosure provided by Sarris et al for the fermentation process using the same yeast type Yarrowia lipolytica producing value-added compounds such as carboxylic acids (including citric acid), under both aseptic as well as non-aseptic fermentation conditions with no significant differences, it would have been clearly obvious to an artisan of ordinary skill in the art to employ the fermentation process using the method already disclosed by Aurich et al under non-aseptic culture/fermentation conditions, in order to achieve obvious cost-savings during such implementations, without sacrificing the yields of end product such as citric acid produced. Such modification in the process would be clearly obvious to an artisan in the fermentation art given the advantages inherent in the process as already explicitly suggested and demonstrated by the cited prior art of Sarris et al. Thus, the process invention as claimed fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art of record, as discussed above.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed by applicants.
during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
NO claims are currently allowed.

Pertinent Prior Art:

1.	Barth et al (1997; cited as ref. [V] on PTO 892 form)- “Physiology and genetics of the dimorphic fungus Yarrowia lipolytica”, FEMS Microbiology Reviews, 1997, vol. 19, pages 219-237 (disclose the detailed biochemical and genetic features of Yarrowia lipolytica formerly known as Candida or Saccharomyces lipolytica, and its mutants/variants, etc., along with its biotechnological potential already known in the prior art; see abstract, entire section “3. Physiology”, for instance).
2.	Stephanopoulos et al (US 2017/0183670 A1; cited as ref. [A] on PTO 892 form) – “Strain and bioprocess engineering for high lipid production” (disclose oleaginous yeast strains including Yarrowia lipolytica strains, and mutants thereof, and teach the fact that genetically modified microbes exhibit certain growth and/or proliferation advantages wherein they allow use of non-sterile culturing and fermentation conditions for biofuel or biofuel precursor production, which helps in mitigating problems associated with contaminating microbes, and allows the use of non-sterilized feedstock, culture media, supplements and non-sterilized bioreactor, for instance “an open reactor under non-sterile conditions”; see [0095], [0180], for instance).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657